DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/07/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 2, 6-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al {Kim} (US 2016/0062319) in view of Bisig (US 2006/0003721).
Regarding claim 1, Kim teaches a power receiving device of a contactless power supply configured in a wearable electronic device having a main body coupled to a wearing member (see smart watch 100, bezel 110 and wrist band 120; para 0074-0076 and 0083-0088, FIG. 5), said power receiving device comprising: 
a) a power receiving antenna comprising a receiving coil that is at least partially disposed on said wearing member (see coil 122 inside wrist band 120, para 0083-0088, Fig. 5); 
b) wherein wires of said receiving coil extend substantially along a surface of said wearing member to form a coil turn that crosses through said surface of said wearing member (see coil 122 inside wrist band 120, para 0083-0088 and 0111, Figs. 5 and 8) or a surface of said main body in an axial direction; and to wirelessly charge said wearing member (see para 0080).
Kim does not disclose c) wherein an axis of said receiving coil is perpendicular to said surface of said wearing member or said surface of said main body, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna.
Bisig in the field of wireless power charges for warble devices teaches c) wherein an axis of said receiving coil is perpendicular to said surface of said wearing member or said surface of said main body, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna (see loop antennas 4a and 4b, Figs 1 & 2 para 0017-0021).
Kim and Bisig are in the field of antenna apparatus for signal receiving in wrist band. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the teachings of Bisig by having wherein an axis of said receiving coil is perpendicular to said surface of said wearing member or said surface of said main body, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna that will provide a receiving antenna with improved power exchange while not compromising user comfort and wearability.
Regarding claim 2, Kim in view of Bisig disclose wherein said receiving coil comprises a plurality of concentric coil turns (see  loop antennas 4a and 4b, Figs 1 & 2 para 0017-0021; Bisig AND coil 122; Kim).
 Regarding claim 6, Kim in view of Bisig disclose wherein said receiving coil is formed inside said wearing member (see para 0064, Fig. 5 and 8; Kim and para 0017 Fig. 1; Bisig).  
Regarding claim 7, Kim in view of Bisig disclose wherein said wearable electronic device is a smart watch, and said wearing member is a watchband (see smart watch 100 and wrist band 120, para 0074 Fig. 5; Kim or wireless instrument 1 and wristband 2 para 0017, Fig. 1; Bisig).
Regarding claim 8, Kim teaches a power receiving device of a contactless  power supply configured in a wearable electronic device having a main body coupled to a wearing member (see smart watch 100, bezel 110 and wrist band 120; para 0074-0076 and 0083-0088, FIG. 5), said power receiving device comprising: 
a) a power receiving antenna comprising a plurality of receiving coils that are at least partially disposed on said wearing member (see coil 122 inside wrist band 120, para 0083-0088, Fig. 5); 
b) wherein wires of said plurality of receiving coils extend substantially along a surface of said wearing member to form a plurality of concentric coil turns that cross through said surface of said wearing member (see coil 122 inside wrist band 120, para 0083-0088 and 0111, Figs. 5 and 8) or a surface of said main body in an axial direction; and wirelessly charge said wearing member (see para 0080).
Kim does not disclose, c) wherein an axis of each of said plurality of receiving coils is perpendicular to said surface of said wearing member or said surface of said main body, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna.
Bisig in the field of wireless power charges for warble devices teaches c) wherein an axis of each of said plurality of receiving coils is perpendicular to said surface of said wearing member or said surface of said main body, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna (see loop antennas 4a and 4b, Figs 1 & 2 para 0017-0021).
Kim and Bisig are in the field of antenna apparatus for signal receiving in wrist band. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the teachings of Bisig by having an axis of each of said plurality of receiving coils is perpendicular to said surface of said wearing member or said surface of said main body, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna that will provide a receiving antenna with improved power exchange while not compromising user comfort and wearability.
Regarding claim 9, Kim in view of Bisig disclose wherein said wearing member comprises a flexible material (see para 0018 and 0111; Fig. 5; Kim).  
Regarding claim 10, Kim in view of Bisig disclose wherein said plurality of receiving coils are all disposed on said wearing member (see coil 122 inside wrist band 120, para 0083-0088 and 0111, Figs. 5 and 8; Kim).  
 Regarding claim 15, Kim in view of Bisig disclose wherein each of said plurality of receiving coils is formed inside said wearing member (see para 0064, Fig. 5 and 8; Kim and para 0017 Fig. 1; Bisig).  
Regarding claim 16, Kim in view of Bisig disclose wherein said wearable electronic device is a smart watch, and said wearing member is a watchband (see smart watch 100 and wrist band 120, para 0074 Fig. 5; Kim or wireless instrument 1 and wristband 2 para 0017, Fig. 1; Bisig).  
Regarding claim 17, Kim in view of Bisig disclose , wherein each of said plurality of receiving coils is selectable (see loop antennas 4a and 4b, para 0019-0021 Figs 1 & 2 {coils in series or in parallel}; Kim).
Regarding claim 18, Kim in view of Bisig disclose wherein said power is received from said power transmitter antenna based on said selected receiving coil (see loop antennas 4a and 4b, para 0019-0021 Figs 1 & 2 {coils can be selected to be in series or in parallel}; Bisig).
Regarding claim 19, Kim in view of Bisig disclose wherein each of said first and second receiving coils is selectable (see loop antennas 4a and 4b, para 0019-0021 Figs 1 & 2 {coils can be selected to be in series or in parallel}; Bisig).
Regarding claim 20, Kim in view of Bisig disclose wherein said power is received from said power transmitter antenna based on said selected receiving coil (see loop antennas 4a and 4b, para 0019-0021 Figs 1 & 2 {coils can be selected to be in series or in parallel}; Bisig).

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bisig as applied to claims 1 and 8 above respectively, and further in view of Choi et al (US 2018/0294844) {Choi}.
Regarding claim 3, Kim in view of Bisig disclose wherein: b) said receiving coil comprises first and second receiving coils, wherein said first receiving coil is at least partially disposed on said first wearing portion, and said second receiving coil is at least partially disposed on said second wearing portion (see  loop antennas 4a and 4b inside first (2a) and a second (2b) band portions, Figs 1 & 2 para 0017; Bisig).  
Yet, Kim in view of Bisig do not disclose a) said wearing member comprises first and second wearing portions that are coupled through a connection portion.
Choi in the field of wireless devices teaches a) said wearing member comprises first and second wearing portions that are coupled through a connection portion (see  fixing parts 208, para 0179-00181, Fig. 11). 
Kim, Bisig and Choi are in the same filed of endeavored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Bisig with the teachings of Choi by having said wearing member comprises first and second wearing portions that are coupled through a connection portion in order in order to allow fastening of the coils and band to the intended location (i.e. the wrist). 
Regarding claim 4, Kim in view of Bisig disclose wherein: b) said receiving coil is at least partially disposed on said first wearing portion or said second wearing portion (see  loop antennas 4a and 4b inside first (2a) or a second (2b) band portions, Figs 1 & 2 para 0017; Bisig). 
Yet, Kim in view of Bisig do not disclose a) said wearing member comprises first and second wearing portions that are coupled through a connection portion. 
Choi in the field of wireless devices teaches a) said wearing member comprises first and second wearing portions that are coupled through a connection portion (see  fixing parts 208, para 0179-00181, Fig. 11).
Kim, Bisig and Choi are in the same filed of endeavored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Bisig with the teachings of Choi by having a) said wearing member comprises first and second wearing portions that are coupled through a connection portion in order to allow fastening of the coils and band to the intended location (i.e. the wrist). 

Regarding claim 5, Kim in view of Bisig disclose the power receiving device of claim 1, yet do not disclose  wherein said receiving coil comprises a first portion disposed on said wearing member, and a second portion disposed on said main body, and wherein said first and second portions of said receiving coil form said coil turn having the same axis.
Choi in the field of wireless devices teaches wherein said receiving coil comprises a first portion disposed on said wearing member, and a second portion disposed on said main body, and wherein said first and second portions of said receiving coil form said coil turn having the same axis (see antenna 230, where a portion is disposed on band 202 {interpreted as  wearing member} and a portion disposed in main body 201 {interpreted as main body}, para 0092, Fig. 3).
Kim, Bisig and Choi are in the same filed of endeavored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Bisig with the teachings of  Choi  by having wherein said receiving coil comprises a first portion disposed on said wearing member, and a second portion disposed on said main body, and wherein said first and second portions of said receiving coil form said coil turn having the same axis in order to allow the maximum amount of area that can house the receiving coil without sacrificing placement of the wearable item, while still achieving wireless functions and preventing disruptive/interference of filed generated by having the coils on different axis.
Regarding claim 11, Kim in view of Bisig wherein: b) each of said plurality of receiving coils comprises first and second receiving coils, said first receiving coil is at least partially disposed on said first wearing portion, and said second receiving coil is at least partially disposed on said second wearing portion (see  loop antennas 4a and 4b inside first (2a) and a second (2b) band portions, Figs 1 & 2 para 0017; Bisig).  
Yet, Kim in view of Bisig do not disclose a) said wearing member comprises first and second wearing portions that are coupled through a connection portion.
Choi in the field of wireless devices teaches a) said wearing member comprises first and second wearing portions that are coupled through a connection portion (see  fixing parts 208, para 0179-00181, Fig. 11).
Kim, Bisig and Choi are in the same filed of endeavored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Bisig with the teachings of Choi by having a) said wearing member comprises first and second wearing portions that are coupled through a connection portion in order to allow fastening of the coils and band to the intended location (i.e. the wrist). 
Regarding claim 12, Kim in view of Bisig disclose wherein: b) each of said plurality of receiving coils is at least partially disposed on said first wearing portion or said second wearing portion (see  loop antennas 4a and 4b inside first (2a) and a second (2b) band portions, Figs 1 & 2 para 0017; Bisig).  
Yet, Kim in view of Bisig do not disclose a) said wearing member comprises first and second wearing portions that are coupled through a connection portion.
Choi in the field of wireless devices teaches a) said wearing member comprises first and second wearing portions that are coupled through a connection portion (see a first 5a and second 5b tuning circuits, Figs 1 & 2 para 0017; Bisig).  
Kim, Bisig and Choi are in the same filed of endeavored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Bisig with the teachings of  Choi  by having a) said wearing member comprises first and second wearing portions that are coupled through a connection portion in order to allow fastening of the coils and band to the intended location (i.e. the wrist). 

  Regarding claim 13, Kim in view of Bisig disclose the power receiving device of claim 1, yet do not disclose wherein each of said plurality of receiving coils comprises a first portion disposed on said wearing member, and a second portion disposed on said main body, and wherein said first and second portions of each of said plurality of receiving coils form each of said plurality of concentric coil turns having the same axis.
Choi in the field of wireless devices teaches wherein each of said plurality of receiving coils comprises a first portion disposed on said wearing member, and a second portion disposed on said main body, and wherein said first and second portions of each of said plurality of receiving coils form each of said plurality of concentric coil turns having the same axis (see antenna 230, where a portion is disposed on band 202 {interpreted as  wearing member} and a portion disposed in main body 201 {interpreted as main body}, para 0092, Fig. 3).
Kim, Bisig and Choi are in the same filed of endeavored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Bisig with the teachings of  Choi  by having wherein said receiving coil comprises a first portion disposed on said wearing member, and a second portion disposed on said main body, and wherein said first and second portions of said receiving coil form said coil turn having the same axis in order allow the maximum amount of area that can house the receiving coil without sacrificing placement of the wearable item, while still achieving wireless functions and preventing disruptive/interference of filed generated by having the coils on different axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836
March 25, 2021